Title: From George Washington to John Parke Custis, 24 August 1779
From: Washington, George
To: Custis, John Parke


        
          Dear Sir,
          West-point Augt 24th 79.
        
        In answer to your Letter of the 11th Instt I candidly acknowledge I am at a loss what advice to give you—with precision—respecting the Sale of your Estate upon the Eastern shore; but upon the whole, in the present uncertain state of things should were I in your place postpone the measure a while longer.
        Your own observation must have convinced you of the rapid depreciation of the paper currency in the course of the last 10 Months—and this it will continue to do till there is a stop put to further emissions, and till some vigorous measures are adopted by the States respectively & collectively to lessen the circulating medium—You must be sensible that it is not £40,000, four hundred thousand, nor any nominal sum whatever that would give you the value of the Land in Northampton—Instance your unfortunate Sale of the York Estate to Colo. Braxton for £20,000 which I suppose would now fetch £100,000 and unless for the purpose of speculating in that or some other article this sum I am perswaded would be refusd by that Gentn—The present profit

of your Land on the Eastern shore may be trifling—Nay I will admit that at this time it is an incumbrance to you, but still it retains in itself an intrinsic & real value, which rises nominally in proportion to the depreciation, and will always be valuable if (admitting the worst) the money should cease to pass. But though the event is not probable, I will suppose that to be the case—or that it should continue to depreciate as it has done for the last 10 Months, where are you then? Bereft of your land, and in possession of a large Sum of Money that will neither buy victuals or Cloaths.
        There are but two motives which ought, and I trust can, induce you to sell—The one is to vest the Money in the purchase of something else of equal value immediately—The other to place it in the public funds—If the first is your object I have no hesitation in giving my opinion in favour of the Sale; because lands at so great a distance from you never will be profitable, and your only consideration is to be careful in your bargains elsewhere, making the prices of the thing sold, and the things bought, corrispond with respect to times & places. In fact this is but an other name for barter or exchange—but when the other is your inducement the whole matter turns upon the credit and appreciation of the Money—and these again upon financing—loans—Taxes—war—Peace—good success—bad success—the arts of designing men—Mode of redemption—and other contingent events which in my judgment very few men see far enough into to justify a capitol risque—consequently you would be playing a hazardous, and possibly in the issue a ruinous game for the chance of having sold at the turn of the tide as it were when there is not much fear of foregoing this advantage by any sudden appreciation of our Money—In a word by holding your land a few Months longer you can only loose the Taxes—By selling to place the money in the funds you may loose considerably—Selling to buy (as I have before said) I consider as an exchange only. But then both bargains should be made at the sametime—This was my advice to you before—& I now repeat it—otherwise the purchases you have in contemplation may rise 50 prCt between your Sale and the final accomplishment of them.
        I observe what you say also respecting payment of your old Bonds and have less scruple in giving it to you as my opinion that you are not bound in honor or by any principle of reason or love to your Country to accept payment of such as are upon demand and were given previous to the contest and to the depreciation of the Money at the present Nominal value of it, by which a just debt, and where great indulgences have been shewn the creditor in forbearance, is discharged at the rate of a shilling in the pound—Every man who is a friend to the cause is to receive the money in all payments and to give it a circulation as

free as the air he breathes in, but it is absurd and repugnant to every principle of honor—honesty—& common sense to say that one man shall receive a shilling in the pound of another for a just debt when that other is well able to pay 20/. and the same means which enabled him to pay the one formerly will enable him with as much ease to pay the other now.
        It is necessary for me to premise that I am totally unacquainted with your laws on this head and the consequences of a refusal—I am only arguing therefore in behalf of the reason and justice of my opinion, and on the presumption that all law is founded in equity—The end and design therefore of this (if there is such an one as compels payment under certain penalties and forfeitures) could only be to give credit and circulation to the Bills in all payments—not to enrich one man at the ruin of another which is most manifestly the case at present, and is such a glaring abuse of common justice that I cannot but wonder at the practice obtaining.
        Our affairs at present put on a pleasing aspect, especially in Europe and the West Indies and bids us I think hope for the certain & final accomplishment of our Independance—But as peace depends upon our Allies equally with ourselves and Great Britain has refused the Mediation of Spain it will puzzle, I conceive, the best politicians to point out with certainty the limitation of our warfa⟨re⟩.
        Experience which is the best rule to walk by, has I am told, clearly proved the utility of having the ditch for draining of Sunken grounds on the inside, and at a considerable distance (for instance two shovels throw) from the Bank—consequently is a better criterion to judge from than the simple opinion of your ditcher who may govern himself by the practice of other Countries that will not apply to the circumstances of this, where there may be enemies to our banks unknown perhaps to them.
        We have given the enemy another little stroke in the surprize of Powles-hook (within Cannon shott of New York) and bringing of[f] 7 Officers & 151 Non-comd Officers & privates—This was a brilliant transaction and performed by a detachment of Virginians and Marylanders under the Command of Major Lee of the light Dragoons with the ⟨loss⟩ of not more than ten or a dozen men. The colours of the Garrison were also brought of—Remember me Affectly to Nelly & the Children—give complimts to any enquiring friends and be assured that with the truest regard I am Yrs
        
          Go: Washington
        
      